Citation Nr: 1718949	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a March 2006 reduction in the rating for diabetes mellitus from 60 to 20 percent was proper.

2.  Whether a March 2006 reduction in the rating for hypertension from 10 to zero percent was proper.

3.  Whether a September 2011 reduction in the rating for diabetic nephropathy from 30 to zero percent was proper.

4.  Entitlement to increased ratings for service-connected diabetes mellitus, currently assigned "staged" ratings of 40 percent prior to May 9, 2002, 60 percent from that date to February 3, 2004, and 20 percent from that date.

5.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity (involving the sciatic nerve).

8.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity (involving the sciatic nerve).

9.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity (involving the femoral nerve).

10.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity (involving the femoral nerve).

11.  Entitlement to a rating in excess of 10 percent for service-connected bilateral diabetic retinopathy.

12.  Entitlement to increased ratings for service-connected coronary artery disease with nephropathy and hypertension, currently assigned "staged" ratings of 30 percent prior to April 13, 2011 and 60 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2002 and March 2006 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).

The Board notes that the issues of increased rating for diabetes mellitus and coronary artery disease with nephropathy and hypertension implicitly involve the propriety of reductions made in March 2006 and September 2011 rating decisions.  Specifically, the March 2006 decision reduced the rating for diabetes mellitus from 60 to 20 percent and merged the rating for hypertension (which was previously rated 10 percent) with the rating for nephropathy and rated the total disability as 30 percent disabling under the Diagnostic Code for nephropathy, effectively reducing the rating for hypertension under its own Diagnostic Code to zero.  In addition, the September 2011 rating decision granted service connection for coronary artery disease and rated that disability together with nephropathy and hypertension, effectively reducing the rating for nephropathy and hypertension from 30 to zero percent.  Consequently, despite the Veteran not explicitly indicating disagreement with such reductions, such matters are part and parcel of the pertinent increased rating claims before the Board, and must be considered.

The issues of increased ratings for bilateral diabetic retinopathy and coronary artery disease with nephropathy and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision reduced the rating for diabetes from 60 to 20 percent effective February 3, 2004; the 60 percent rating was in effect for less than five years; the Veteran's overall rating and compensation were not reduced at that time; and the preponderance of the evidence at the time of the decision weighs against finding that the Veteran's diabetes produced pathology requiring treatment beyond dietary restrictions, insulin injections, or oral hypoglycemic agents.

2.  A March 2006 rating decision also essentially reduced the rating for hypertension from 10 to zero percent, effective February 3, 2004, by rating it as noncompensable and included in a 30 percent rating for nephropathy; the 10 percent rating was in effect for less than five years; the Veteran's overall rating and compensation were not reduced at that time; and the preponderance of the evidence in the record at the time of that decision weighs against findings that the Veteran's hypertension produced diastolic pressure predominantly over 100, systolic pressure predominantly over 160, or a history of diastolic pressure predominantly over 100 and a need for continuous medication.

5.  At no point prior to May 9, 2002 is the Veterans diabetes mellitus shown to produce episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or regular diabetic provider care.  

6.  At no point from May 9, 2002 to February 3, 2004 is the Veteran's diabetes mellitus shown to produce episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or thrice monthly diabetic provider care.  

7.  At no point since February 3, 2004 is the Veteran's diabetes mellitus shown to produce pathology requiring treatment beyond dietary restrictions, insulin injections, and oral hypoglycemic agents.

8.  At no point during the period on appeal is the Veteran's peripheral neuropathy of the right upper extremity shown to produce more than mild, incomplete paralysis of all radicular groups.  

9.  At no point during the period on appeal is the Veteran's peripheral neuropathy of the left upper extremity shown to produce more than mild, incomplete paralysis of all radicular groups.

10.  At no point during the period on appeal is the Veteran's peripheral neuropathy of the right lower extremity shown to produce more than mild, incomplete paralysis of the sciatic or femoral nerves.

11.  At no point during the period on appeal is the Veteran's peripheral neuropathy of the left lower extremity shown to produce more than mild, incomplete paralysis of the sciatic or femoral nerves.


CONCLUSIONS OF LAW

1.  The March 2006 reduction in the rating for diabetes mellitus from 60 to 20 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code (Code) 7913 (2016).

2.  The March 2006 reduction in the rating for hypertension from 10 to zero percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.104, Code 7101 (2016).

3.  Prior to May 9, 2002, a rating in excess of 40 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119,  Code 7913 (2016).

4.  From May 9, 2002 to February 3, 2004, a rating in excess of 60 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119, Code 7913 (2016).

5.  From February 3, 2004, a rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119, Code 7913 (2016).

6.  A rating in excess of 20 percent is not warranted for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8513 (2016).

7.  A rating in excess of 20 percent is not warranted for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8513 (2016).

8.  A rating in excess of 10 percent is not warranted for peripheral neuropathy of the right lower extremity (affecting the sciatic nerve).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8520 (2016).

9.  A rating in excess of 20 percent is not warranted for peripheral neuropathy of the left lower extremity (affecting the sciatic nerve).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8520 (2016).

10.  A rating in excess of 20 percent is not warranted for peripheral neuropathy of the right lower extremity (affecting the femoral nerve).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8526 (2016).

11.  A rating in excess of 20 percent is not warranted for peripheral neuropathy of the left lower extremity (affecting the femoral nerve).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with grants of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify was satisfied by letters in April 2004 and March 2006.  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Several pertinent VA examinations have been conducted over the years and cumulatively describe the pertinent disabilities in sufficient detail to allow for application of the relevant rating criteria.  Moreover, the most recent examinations assessing the Veteran's diabetes and peripheral neuropathies were conducted in May 2016, and there is no indication or allegation that such disabilities have worsened since those examinations.  Therefore, the Board finds that there is adequate evidence to support a decision on the merits in those matters.  Notably, the Veteran has had ample opportunity to respond and supplement the record, and has not alleged that any notice or development was inadequate.  VA's duties to notify and assist are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Reductions

As explained in the introduction, the Board finds that consideration of the increased rating claims on appeal involving diabetes and coronary artery disease with nephropathy and hypertension includes, as part and parcel of those claims, questions regarding the propriety of March 2006 reductions in the ratings for diabetes (from 60 to 20 percent, effective February 3, 2004) and hypertension (from 10 to zero percent, effective February 3, 2004).  Thus, the Board will address these matters first.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  38 C.F.R. § 3.344.  

	Diabetes Reduction (60 to 20 percent)

Here, the Veteran's overall rating (and therefore compensation) was not reduced as a result of the reduction in question-in fact, his combined rating at the time remained exactly the same (90 percent).  Consequently, the notice requirements of 38 C.F.R. § 3.105(e) do not apply.  Moreover, the Board first notes that the 60 percent rating in question had not been in effect for 5 years at the time of the reduction (as it was effective May 9, 2002).  Therefore, the provisions of 38 C.F.R. § 3.344(a) are also inapplicable.  Consequently, the question of propriety rests entirely on whether the reduction was factually warranted based on the evidence then of record.

The Veteran's diabetes is rated under Code 7913, which provides for a 10 percent rating when diabetes is managed by restricted diet only; a 20 percent rating when it requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet; a 40 percent rating when it requires insulin, restricted diet, and regulation of activities; a 60 percent rating when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a maximum 100 percent rating if it requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Significantly, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 CFR 4.119, Code 7913.  

A June 1993 VA examination report shows the Veteran's diabetes was controlled with only oral hypoglycemic agents.  August 1994 treatment notes indicate the Veteran was prescribed a restricted diet and needed to adhere to it.  September 1994 treatment records indicate the Veteran was also on oral hypoglycemic agents.  

On September 2002 VA examination, he denied any history of ketoacidosis and admitted having hypoglycemic episodes, but there was no indication that these episodes required hospitalization or twice monthly visits to his diabetic care provider.  The Board acknowledges that the September 2002 report notes that the Veteran reported he was unable to engage in strenuous activities due to weakness of the legs.  Critically, however, there is no clinical notation on examination indicating his diabetes required, as a matter of treatment, active avoidance of strenuous activities.  In fact, the only requisite treatment noted by the examiner at that time was oral hypoglycemic agents and multiple insulin injections per day.  He did, however, report bi-monthly follow-up visits to his diabetic care provider with fasting blood sugar and urinalysis tests, and complained of loss of strength and perennial pruritus.  

On January 2003 VA examination, the Veteran denied any ketoacidosis or hypoglycemic reactions.  He reported he was not following his diabetic diet strictly but had experienced no weight change.  There was no evidence of restriction of activities.  His treatment included an oral hypoglycemic agent and insulin.  He visited his diabetic care provider every two or three months.  The Veteran also complained of anal pruritus and generalized loss of strength.  

In November 2003, VA records note decreased insulin requirements due to strict diet and regular exercise.  On May 2005 VA examination, the Veteran denied any ketoacidosis or hypoglycemic reactions.  He was following a restricted diet and had experienced no significant weight change since the last examination.  There had been no restriction of activities due to diabetes.  Treatment consisted of an oral hypoglycemic agent and insulin injections.  He visited his diabetic care provider every three months.  The Veteran denied any symptoms of anal pruritus or loss of strength.  He did endorse diabetic retinopathy and had received laser therapy to both eyes.  

Based on that evidence, the Board finds that, while the Veteran had previously at least reported inability to perform strenuous activities in September 2002, hypoglycemic episodes, and bimonthly visits to his diabetic care provider, there is, as noted above, no indication that management of diabetes required active avoidance of strenuous activities.  Similarly, the rating criteria for a 60 percent rating do not call for mere coexistence of hypoglycemic episodes and bimonthly diabetic care.  Rather, they require a causative relationship between the two (i.e., episodes requiring at least twice monthly visits), and the September 2002 report does not establish such a causative relationship.  Regardless, even affording the Veteran the benefit of the doubt and assuming arguendo that the findings in the September 2002 report are sufficient to warrant a 60 percent rating, the subsequent evidence quite clearly establishes that there was improvement insofar as he decreased his required insulin by exercising regularly and the May 2005 examination report explicitly indicates that the only treatment he required was oral hypoglycemic agents, restricted diet, and insulin injections-the exact requirements contemplated by a lower 20 percent rating.  Therefore, the Board finds that the March 2006 reduction from 60 to 20 percent was also factually warranted.  
	
      Hypertension Reduction (10 to zero percent)

Just as above, the Board finds that the Veteran's overall rating (and therefore compensation level) was not reduced-it remained at 90 percent-by the March 2006 reduction in the rating for hypertension from 10 to zero percent.  Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) also do not apply to that reduction.  Similarly, the 10 percent rating for hypertension was not in effect for five or more years (it was effective November 19, 2002) at the time of the reduction.  Consequently, 38 C.F.R. § 3.344 is also inapplicable and the resolution of this matter hinges on whether the reduction was factually warranted, based on the evidence then of record.

Hypertension is rated under Code 7101, which provides that a minimum 10 percent rating is warranted for diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.

A review of the record shows that, up through March 2006, the Veteran's recorded blood pressure readings included 120/70, 140/80, 125/75, 151/78, 153/84, 156/78, 140/90, 136/90, 130/90, 171/92, 150/70, 145/80, 140/80, 194/78, 147/76, 138/72  (with home charts showing an average of 146/83), 149/83 (home charts showing an average of 146/83), 127/72 (with home charts showing an average of 150/88), 145/75, 156/88, 157/84, 126/64, 140/75, 144/69, 162/85, 128/78, 128/78, 165/90, 150/90, 144/80, 154/73, 130/80, 151/78, 128/62, 148/78, 153/84, 153/74, 156/78, 177/84, 136/73, 171/92, 163/87, 194/78, 158/79, 167/84, 167/91, 166/84, 148/84, 175/91, 162/93, 147/76, 147/75, 138/72, 149/83, 127/72, 145/75, 156/88, 157/84, 162/85, 126/64, 140/75, 138/75, 149/74, 144/69, 113/69, 137/75, 117/68, 133/74, 127/69, 139/71, 137/79, 124/71, and 111/60.  October 2004 home charts showed systolic blood pressures ranging from 144 to 164 and diastolic blood pressures ranging from 77-80.

Unfortunately, there is simply no evidence that the Veteran has ever had diastolic pressure predominantly 100 or more, or even a history of isolated periods of such elevation.  Similarly, there is also no evidence that he has had systolic pressure predominantly 160 or more.  In contrast, his blood pressure readings throughout the relevant period are overwhelmingly normal.  See 38 C.F.R. § 4.104, Note (1) (defining "hypertension" as diastolic blood pressure being predominantly 90 or greater and "isolated systolic hypertension" as systolic pressure being predominantly 160 or greater with a diastolic blood pressure of less than 90).  Consequently, even conceding that he required continuous medication at the time of the March 2006 reduction, the preponderance of the evidence is against finding that the reduction from 10 to zero percent was improper.

Increased Ratings

Turning to the increased rating claims on appeal, the Board will address each individually.  As noted above, disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptoms where none of the symptoms justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptoms justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

	Diabetes: "Staged" Ratings

Once again, the Board notes that the Veteran's diabetes is rated under Code 7913, which provides for a 10 percent rating when diabetes is managed by restricted diet only; a 20 percent rating when it requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet; a 40 percent rating when it requires insulin, restricted diet, and regulation of activities; a 60 percent rating when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a maximum 100 percent rating if it requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Significantly, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 CFR 4.119, Code 7913.  

		Rating in excess of 40 percent (prior to May 9, 2002)

Unfortunately, medical evidence bearing on the severity of the Veteran's diabetes or nature of its treatment prior to May 9, 2002 is sparse.  On June 1993 VA examination, the Veteran's diabetes was controlled with oral hypoglycemic agents.  There was no history of ketoacidosis or hypoglycemic reactions.  He was on a strict diabetic diet but did not require restriction of activities.  August 1994 VA records note the Veteran was prescribed a restricted diet and needed to adhere to it.  The following month, records indicate the Veteran was also on oral hypoglycemic agents.  

At the outset, the Board finds it pertinent to also note that, prior to June 6, 1996, the rating criteria for diabetes mellitus was slightly different.  At that time, a 40 percent rating was warranted for moderately severe diabetes requiring large insulin dosage, restricted diet, and careful regulation of activities, i.e., avoidance of strenuous occupational and recreational activities.  A 60 percent rating was warranted for severe diabetes with episodes of ketoacidosis or hypoglycemic reactions, but with considerable loss of weight and strength and with mild complications such as pruritus ani, mild vascular deficiencies, or beginning diabetic ovular disturbances.  A maximum 100 percent rating was warranted for pronounced, uncontrolled diabetes with repeated episodes of ketoacidosis or hypoglycemic reactions, restricted diet, regulation of activities and progressive loss of weight and strength, or severe complications.  38 C.F.R. § 4.119, Code 7913 (1992).  As there is certainly evidence dated prior to June 6, 1996, the Board will also consider the old criteria as well.

Given the evidence during the period in question, however, the Board finds no basis for awarding a rating in excess of 40 percent under either the current or the older rating criteria.  Notably, both criteria require a showing of episodes of ketoacidosis or hypoglycemic reactions in order to warrant higher 60 percent or 100 percent ratings during the period in question, and there is simply no evidence that the Veteran's diabetes produced such pathology at the time.  Therefore, a rating in excess of 40 percent prior to May 9, 2002 is not warranted under any applicable criteria.

		Rating in excess of 60 percent (May 9, 2002 to February 3, 2004)

On September 2002 VA examination, the Veteran denied any history of ketoacidosis but admitted having hypoglycemic episodes that were relieved by ingesting sugar-containing foods.  He was on a restricted diet, and had allegedly been unable to engage in strenuous efforts since his diagnosis due to weakness of the legs.  However, despite that notation of a restriction in activity, there was no indication that his diabetes required active regulation (i.e., avoidance) of certain activities.  The only other treatments noted were oral hypoglycemic agents and multiple insulin injections per day.  He said he had bimonthly followup visits to his diabetic care provider with fasting blood sugar and urinalysis tests.  He complained of loss of strength and perennial pruritus.   

On January 2003 VA examination, the Veteran denied any ketoacidosis or hypoglycemic reactions.  He reported he was not following his diabetic diet strictly but had experienced no weight change.  There was no evidence of restriction of activities.  His treatment included an oral hypoglycemic agent and insulin.  He visited his diabetic care provider every two or three months.  The Veteran also complained of anal pruritus and generalized loss of strength.  November 2003 records note the Veteran had decreased his insulin requirements due to strict diet and regular exercise.  
Based on the available evidence, the Board finds that there is also nothing to substantiate the Veteran's claim seeking a higher "staged" rating during this period.  Namely, the only rating in excess of 60 percent is the maximum 100 percent rating, which requires, among other things, episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider (as well as progressive loss of weight and strength or other commensurate complications).  Moreover, there is simply no evidence that the Veteran's diabetes produced any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or thrice monthly doctor's visits.  Moreover, while the Board acknowledges that the evidence indicates the Veteran complained of additional complications (i.e., anal pruritus and loss of strength), these factors alone do not satisfy the criteria for a higher 100 percent rating.  Therefore, a rating in excess of 60 percent for diabetes from May 9, 2002 to February 3, 2004 is also not warranted.

		Rating in excess of 20 percent (from February 3, 2004)

On May 2005 VA examination, the Veteran denied any ketoacidosis or hypoglycemic reactions.  He was following a restricted diet and had experienced no significant weight change since the last examination.  There had been no restriction of activities due to diabetes.  Treatment consisted of an oral hypoglycemic agent and insulin injections.  He visited his diabetic care provider every three months.  The Veteran denied any symptoms of anal pruritus or loss of strength.  He did endorse diabetic retinopathy and had received laser therapy to both eyes.  

In October 2006, the Veteran alleged that his diabetes required insulin, hypoglycemic agents, restricted diet, and restricted activities.  June 2008 VA records note the Veteran was performing 20 to 29 minutes of moderate physical activity on four days a week and 20-29 minutes of vigorous activity for four days a week.  On April 2010 VA examination, the Veteran said he was using both oral medications and insulin to treat his diabetes, and denied any history of hospitalizations or emergency care.  He reported episodes of hypoglycemic reactions or ketoacidosis, but said none required hospitalization.  He indicated he visited his diabetic care provider to treat such episodes monthly or less often.  He was instructed to follow a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  

An August 2011 treatment plan notes a low fat diet and "activity as tolerated."  However, no active restriction of activities was noted or prescribed.  April 2012 treatment records noted no restrictions of activities.  In June 2012, VA providers noted that a question regarding activity restrictions was not applicable, suggesting no such restrictions applied.  In September and October 2013, records note the Veteran should avoid certain strenuous activities, but in conjunction with cardiovascular concerns and postoperative instructions after ocular surgery rather than diabetes.  October 2015 VA records also note the Veteran was to avoid strenuous physical activity due to cardiological concerns rather than diabetes.  

On October 2015 VA examination, the Veteran's diabetic treatment plan was noted to include oral hypoglycemic agents and more than one insulin injection per day.  However, regulation of activities was not required to manage diabetes.  He visited his diabetic care provider less than twice a month for episodes of ketoacidosis and hypoglycemia.  There were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  The Veteran had not had progressive, unintentional weight loss and loss of strength due to diabetes.  The examiner did note that the Veteran's diabetes caused associated peripheral neuropathy and nephropathy or renal dysfunction.  The examiner also noted that the Veteran's hypertension was also related to his diabetes, but no other complications were noted.

On May 2016 VA examination, the Veteran said he took an oral hypoglycemic agent and had more than one injection of insulin per day.  However, he did not require regulation of activities to manage his diabetes.  He continued to visit his provider for episodes of ketoacidosis and hypoglycemia less than twice a month.  He denied episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior 12 months or any progressive, unintentional weight loss or loss of strength.  The examiner noted complications included peripheral neuropathy, nephropathy, renal dysfunction, and retinopathy.  In addition, he had cardiac conditions, hypertension, and peripheral vascular disease that were likely due to diabetes.  There were no scars or other physical findings related to diabetes.  The Veteran' diabetes was felt to affect his ability to work, but the explanation of that impact was that "frequent hypoglycemic reactions treated at home eating something and resolved."  

Once again, the Board finds that there is no basis for awarding a higher rating during the period in question.  In so finding, the Board notes that there is simply no evidence establishing that the Veteran's diabetes has required the regulation of activities required for all ratings in excess of 20 percent.  In fact, the only evidence indicating activity restrictions due to diabetes is a lay allegation from the Veteran in October 2006.  Notably, while the Veteran may certainly observe that he is weak or has difficulty with strenuous activity, he is not competent to attribute such factors to specific disabilities or processes; that is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Board notes that the medical evidence also indicates that any activity restrictions the Veteran does experience are related to other nondiabetic concerns (e.g., cardiovascular disability or temporary restrictions following surgery).  Furthermore, the overwhelming weight of medical evidence specifically addressing this question indicates his diabetes does not require treatment beyond oral hypoglycemic agents, insulin injections, and dietary restrictions.  Absent any medical opinion or evidence to the contrary, the Board finds that the preponderance of the evidence is against finding the Veteran's diabetes warrants any rating in excess of 20 percent from February 3, 2004.

	Peripheral Neuropathy: Upper Extremities

Turning to the Veteran's peripheral neuropathy of the upper extremities, the Board notes that such disability is currently rated 20 percent (for each upper extremity) under Code 8513, based on mild incomplete paralysis of all radicular nerve groups (major or minor).  A higher 30 percent (minor) rating, or 40 percent (major) rating, is warranted for moderate, incomplete paralysis of all radicular groups.  A 60 percent (minor) rating, or a 70 percent (major) rating, is warranted for severe, incomplete paralysis of all radicular groups.  An 80 percent (minor) rating, or 90 percent (major) rating, is warranted for complete paralysis of all radicular groups.  38 C.F.R. § 4.124a, Code 8513.

An April 1995 record notes diabetic peripheral polyneuropathy, but does not indicate what nerves are involved or the degree of such involvement.  In September 2002, VA records note functional strength was normal in the upper extremities.  

On May 2005 VA examination, the Veteran said he had a private electrodiagnostic test done that showed evidence of neuropathy and radiculopathy.  He complained of pain, tingling, and an "electrical like sensation" in his upper extremities, as well as cramps and numbness in the hands.  Nonetheless, he reported that he was independent in activities of daily life and self-care.  A motor examination was normal and grip and pincer grasp functions were preserved.  There was no hemi- or monoparesis, drift of the upper extremities during postural arm extension tests, or abnormality of tone in any extremities.  The examiner noted no fasciculation, atrophy, or involuntary movements.  Pinprick and touch sensation was decreased distally in the fingers and hands.  The deep tendon reflexes were normoactive in the upper extremities.  No pathological reflexes were elicited.  The examiner diagnosed severe diabetic peripheral neuropathy involving all four extremities.  However, there is no indication of the actual nerves or nerve groups involved.

June 2006 records note intact sensation.  In August 2009, VA records show deep tendon reflexes were decreased in the upper extremities.  April 2004 records note the Veteran reported loss of sensation, pain, and increased sensitivity in all extremities.  

On May 2010 VA examination, the Veteran reported numbness and pain in all extremities.  On physical examination, motor function was normal in the upper extremities.  However, the examiner noted sensory and reflex deficits bilaterally and indicated that all of the upper extremity nerves were affected.  However, there was no muscle atrophy or abnormal muscle tone or bulk.  The Veteran did not display any tremors, tics, or other abnormal movements.  Joint function was not affected by his condition.  The examiner diagnosed generalized peripheral neuropathy that was felt to be due to diabetes mellitus.  However, there was no indication of the overall severity of the neurological involvement, or of the specific severity of involvement of any nerves affected.

A December 2014 neurological evaluation found vibratory, sharp, dull, and position sensations were all intact bilaterally.  Protective skin sensation was also intact bilaterally.  However, deep tendon reflexes were decreased (2/5).  In June 2015, VA records note intermittent pain due to neuropathy.  

On October 2015 VA examination, the Veteran complained of mild intermittent pain, mild numbness, and moderate paresthesias or dysesthesias in the left and right upper extremities.  There was also decreased sensation in the right hand and fingers and decreased position and vibration sensation bilaterally.  On examination, the examiner determined that the Veteran had mild, incomplete paralysis of the bilateral median and ulnar nerves.  

December 2015 VA records noted no gross motor or sensory deficits.  On May 2016 VA examination, the Veteran complained of mild intermittent pain of both upper extremities, moderate paresthesias or dysesthesias in both upper extremities, and mild numbness of both upper extremities.  On examination, he had decreased sensation in the bilateral hands and fingers.  He also had decreased position sense and vibration sense in both upper extremities.  The examiner noted no sign of muscle atrophy.  The Veteran was found to have mild, incomplete paralysis of the bilateral median and ulnar nerves.  

In order to warrant a rating in excess of 20 percent, the Veteran's peripheral neuropathy of either the left or right extremity must produce at least moderate incomplete paralysis.  Unfortunately, there is simply nothing in the evidence which reflects that level of impairment.  Notably, much of the evidence is entirely silent as to the nerves or nerve groups involved and the specific severity of such involvement.  The Veteran's treatment records make no mention of the nerves involved or the severity of impairment and merely identify the presence of symptoms such as numbness, tingling, and pain.  The Board acknowledges that the May 2005 examiner diagnosed "severe" diabetic neuropathy in all extremities.  However, absent any indication of the nerves or nerve groups involved, there is no basis for applying such factual findings to the pertinent rating criteria, particularly given the evidence suggests that the involvement of the Veteran's neuropathy has varied in subject and scope over the years (i.e., ranging from all nerves, in 2010, to only the median and ulnar nerves, more recently).  In contrast, while the May 2010 VA examiner did find all upper extremity nerves were affected by sensory and reflex deficits (which appears consistent with the current rating being based on impairment of all radicular groups), there is no indication as to the severity of the actual neurological involvement, or whether all nerves were affected equally.  Therefore, neither the May 2005 nor the May 2010 report allows for application of the relevant rating criteria, and they are not probative in this matter.  The only evidence that indicates both the nerves involved and the severity of involvement is found in the October 2015 and May 2016 VA examination reports.  Unfortunately, those reports found only mild involvement of the bilateral median and ulnar nerves, which are two of the several nerves encompassed by the radicular nerve groups on each side.  Therefore, such findings do not reflect impairment that is more severe than that contemplated by the current ratings assigned.  Considering their quality, level of detail, and the adequacy with which they address the applicable rating criteria, the Board finds those examination reports highly probative (and persuasive) evidence in this matter.  Therefore, the Board finds the preponderance of the evidence weighs against finding the Veteran's upper extremity peripheral neuropathies produce the moderate incomplete paralysis of all radicular groups required for a higher 20 percent rating on either side.

The Board has considered whether additional or separate ratings might be warranted based on the specific findings of impairment of the median and ulnar nerves.  However, the fact that such impairment is, as explained previously, already encompassed and contemplated by the current ratings assigned for all radicular groups means the assignment of any such separate ratings would result in pyramiding, which is precluded under the governing regulations.  38 C.F.R. § 4.14.  

	

Peripheral Neuropathy: Lower Extremities

The Veteran also seeks higher ratings for his peripheral neuropathies of the right and left lower extremities, which are currently assigned four separate 10 percent ratings for mild, incomplete paralysis of the right and left sciatic and femoral nerves.  

The Veteran's right and left lower extremity peripheral neuropathies affecting the sciatic nerve are rated under Code 8520.  Under that Code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent is warranted for moderate, incomplete paralysis; a 40 percent rating is warranted for moderately severe, incomplete paralysis; a 60 percent rating is warranted for severe, incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis where the foot dangles and drops with no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Code 8520.

The Veteran's right and left lower extremity peripheral neuropathies affecting the femoral nerve are rated under Code 8526.  Under that Code, a 10 percent rating is warranted for mild, incomplete paralysis; a 20 percent rating is warranted for moderate, incomplete paralysis; a 30 percent rating is warranted for severe, incomplete paralysis, and a maximum 40 percent rating is warranted for complete paralysis with paralysis of the quadriceps extensor muscles.  Id. at Code 8526

April 1995 records note diabetic peripheral polyneuropathy, but does not indicate what nerves are involved or the degree of such involvement.  In September 2002, the Veteran complained of numbness and paresthesia of the legs as well as leg cramps.  Functional strength was normal in the left lower extremity, but diminished in the lower right extremity.  In addition, tactile sensation and visual and perceptual skills were impaired in the Veteran's feet.  In January 2003, the Veteran complained of numbness and paresthesias of the lower extremities associated with leg cramps that had been present for the prior 10 years.  In July 2004, he complained of lower extremity neuropathic pain.  

On May 2005 VA examination, the Veteran complained of pain in the lower extremities (rated 8/10 in severity) as well as tingling and an "electrical like sensation" in his toes.  However, he said he was independent in activities of daily life and self-care.  A motor examination was normal.  There was no hemi- or monoparesis, or abnormality of tone in any extremities.  The examiner noted no fasciculation, atrophy, or involuntary movements.  There was decreased vibration sense at the ankle as compared to the knee.  In addition, pinprick and touch sensation was decreased distally in the lower extremities.  Deep tendon reflexes were totally absent in the lower extremities at the patellar and Achillean level.  However, no pathological reflexes were elicited.  The examiner determined that the Veteran had peripheral neuropathy of all four extremities without wasting or atrophy.  The examiner also indicated there was severe diabetic peripheral neuropathy involving all four extremities.  Unfortunately, there is absolutely no indication of the nerves involved.

May 2005 records show the Veteran complained of neuropathy manifested by numbness and pain of both lower extremities.  In October 2005 and July 2006, records note intact sensation.  May 2007 records note decreased (4/5) sensation to monofilament in both feet.  In April 2010, the Veteran reported loss of sensation, pain, and increased sensitivity in all extremities.  A December 2014 neurological evaluation found vibratory, sharp, dull, and position sensations were all intact bilaterally.  Protective skin sensation was also intact bilaterally.  However, deep tendon reflexes were decreased (2/5).  In June 2015, the Veteran complained of intermittent pain due to neuropathy.  

On May 2010 examination, the Veteran reported numbness and pain in all extremities.  On physical examination, motor function was normal in all extremities.  However, the examiner did note sensory and reflex deficits in all extremities affecting all of the lower extremity nerves.  However, there was no muscle atrophy or abnormal muscle tone or bulk.  The Veteran did not display any tremors, tics, or other abnormal movements.  Joint function was not affected by his condition and gait and balance were normal.  The examiner diagnosed generalized peripheral neuropathy that was felt to be due to diabetes mellitus.  

On October 2015 VA examination, the Veteran complained of moderate intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness in both lower extremities.  On examination, the examiner found decreased sensation in both feet and toes, as well as decreased position sense and vibration sensation in both lower extremities.  The examiner determined that the Veteran had mild, incomplete paralysis of the bilateral sciatic nerve.  This was not felt to impact his ability to work.  

On May 2016 VA examination, the Veteran complained of moderate intermittent pain in both lower extremities.  He also experienced moderate paresthesias or dysesthesias in both lower extremities, and reported moderate numbness in the right lower extremity.  The examiner noted he also complained of cramps in his legs that were mostly nocturnal.  On examination, he had decreased sensation in the ankles, lower legs, feet, and toes.  He also had decreased position sense and vibration sensation in both lower extremities.  There was no muscle atrophy detected.  The examiner determined the Veteran suffered from mild, incomplete paralysis of the bilateral sciatic and femoral nerves.  These problems were not felt to impact his ability to work.

Just as above, the Board notes that there is, unfortunately, very little evidence that adequately addresses the applicable rating criteria.  The Veteran's treatment records make no mention of the nerves involved or the severity of impairment, and speak only to the mere presence of symptoms such as pain, numbness, and tingling.  The May 2005 VA examination report suggests that the Veteran's lower extremity peripheral neuropathies are severe, but gives absolutely no indication as to the nerves involved.  In contrast, the May 2010 examination report indicates that all lower extremity nerves are affected by the Veteran's peripheral neuropathy, but gives no indication of the relative severity of such involvement, or whether such involvement is uniform or varied among the various nerves in the lower extremities.  Therefore, there is no basis for applying the findings in either examination to the applicable rating criteria.  The only reports which describe the Veteran's lower extremity peripheral neuropathies in sufficient detail to allow for application of the relevant rating criteria are the October 2015 and May 2016 examination reports.  Together, those reports indicate the Veteran's neuropathies cause only mild, incomplete paralysis of the sciatic and femoral nerves bilaterally.  Considering the quality of those reports, the level of detail, and the adequacy with which they address the relevant rating criteria, the Board finds them highly probative and persuasive evidence in this matter.  Therefore, the preponderance of the evidence is against finding that the Veteran's peripheral neuropathies of the lower extremities produce more than mild, incomplete paralysis of either the left or right femoral or sciatic nerves.

Accordingly, the Board finds the preponderance of the evidence is against restoring prior 60 and 10 percent ratings for the Veteran's diabetes and hypertension, respectively, as well as against awarding increased ratings for diabetes mellitus, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity (affecting the sciatic or femoral nerves), and peripheral neuropathy of the left lower extremity (affecting the sciatic or femoral nerves).  As such, the benefit of the doubt rule does not apply, and the appeals in these matters must be denied.


ORDER

Restoration of a prior 60 percent rating for diabetes mellitus is denied.

Restoration of a prior 10 percent rating for hypertension is denied.

Increased ratings for diabetes mellitus (currently assigned "staged" ratings of 40 percent prior to May 9, 2002, 60 percent from May 9, 2002 to February 3, 2004, and 20 percent from that date) are denied.

Increased ratings for peripheral neuropathies of the right and left upper extremities are denied.

Increased ratings for peripheral neuropathies of the right and left lower extremities (including of the sciatic and femoral nerves) are denied.


REMAND

Regrettably, additional development is needed before the remaining matters may be decided on their merits.  Notably, the Veteran's most recent VA examination for bilateral retinopathy identifies a number of diagnoses pertaining to the Veteran's eyes, and seems to indicate that all of them, including his service-connected diabetic retinopathy, contribute to his vision deficiencies.  However, in order to adjudicate the claim for increased rating, the Board requires clarification as to whether the effects of service-connected disability can be distinguished from those of nonservice-connected disability, and if so, whether the impact on the Veteran's vision loss, or other ocular impairment, can be apportioned between symptoms and pathology that are service-connected and those that are not.  

In addition, the Board notes that the Veteran's coronary artery disease with nephropathy and hypertension encompasses three service-connected disabilities that are all being rated together.  Part of the professed rationale for this is that 38 C.F.R. § 4.115 precludes the separate rating of disability from heart disease and any form of nephritis.  However, it is entirely unclear from the medical evidence whether the Veteran's service-connected nephropathy is synonymous with, or a form of, nephritis such that this provision would even be applicable.  This determination is an integral question that bears upon the scope and may fundamentally alter the analysis required in this matter, and must be clarified.  Moreover, the Board notes that, as with hypertension, the merging of the ratings for nephropathy with hypertension and coronary artery disease and subsequently rating the collective disability based solely on coronary artery disease effectively reduced the rating for service-connected nephropathy to zero percent, implicating a question of propriety.  However, the propriety of the reduction in question, enacted in a September 2011 rating decision, depends on whether the clinical evidence at the time reflected albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema.  Unfortunately, this requires some medical clarification and interpretation of laboratory testing results in the record.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of evaluation or treatment the Veteran has received from VA or adequately identified private providers for his service-connected retinopathy, coronary artery disease, nephropathy, and hypertension.

2. Then, arrange for the Veteran to be examined by an ophthalmologist to determine the current severity of his bilateral diabetic retinopathy.  The examiner should review the entire record in conjunction with the examination, and describe all pertinent findings and features of the disability in question in sufficient detail to allow for application of the pertinent rating criteria.  The examiner MUST include testing visual acuities and fields.  

If the examiner diagnoses multiple ocular disabilities, he or she must indicate whether it is possible, by clear evidence, to distinguish the symptoms and impairment attributable to service-connected retinopathy from those attributable to nonservice-connected ocular disabilities.  If so, the examiner is asked to identify the symptoms and impairment attributable to each.  If it is felt that both service-connected and nonservice-connected diagnoses contribute to any particular symptoms or impairment, the examiner should indicate whether it is possible to identify the PORTION of such impairment that is attributable ONLY to the service-connected retinopathy.  If so, the examiner is asked to identify that portion and provide an opinion as to the SPECIFIC impairment attributable solely to the Veteran's service-connected bilateral retinopathy.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, forward the Veteran's record to a genitourinary or kidney specialist for a supplemental medical opinion regarding the Veteran's service-connected nephropathy.  Based on a review of the entire record (to include laboratory results), the examiner should provide an opinion responding to the following:

a. Is the Veteran's service-connected diabetic nephropathy a form of, or inclusive of some form of, nephritis? 

b. Is there clinical evidence that, prior to the September 6, 2011 rating decision, the Veteran's nephropathy produced albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


